DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 20 January 2022 is acknowledged. Claim 10 is withdrawn as being non-elected.  The traversal is on the ground(s) that Group I (Claims 1-9) and Group II (Claim 10) both relate to technical feature of the conductive material portions have an average aspect ratio of 2.0 or more and that Sun (US 2015/0140438) does not disclose an average aspect ratio of 2.0 or more.
In response, this is not found persuasive because the special technical feature is drawn to a secondary battery active material electrode with graphene as shown by Sun as discussed in the restriction requirement.  Such special technical feature applies to instant Claims 1-9 and Claim 10.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejection bases - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale, or otherwise available to the public before the effective filing date of the claimed 
invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim Rejections - 35 USC § 102
Claim(s) 1, 3-8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. [Sun] (US 2015/0140438).
Regarding Claims 1 and 9, Sun discloses an electrode for a lithium ion battery that implicitly is a secondary battery because it is charged and discharged repeatedly (Sun [0047], [0060]).  The battery comprises the secondary battery active material, the mixed active material is placed upon a current collector (Sun [0052], and [0059]). Thus, a mixture layer containing graphene and secondary active material are made into a layer upon placement on the current collector.  The graphene is conductive as it contains no more than 25 percent or less of a catechol coating (Sun [0026]) and because it is conductive and mixed the active material, the graphite is a conductive additive implicitly added to mix with the active material (Sun [0052]).  
The graphene has a sheet structure with a width that is preferably between 0.5 m or more and further preferably to be 5 m or less while the thickness or height of the graphene is preferably 20 nm (0.02 m) or less (Sun [0021]) and thus the implicit aspect ratio has a ratio of the width to height of greater or equal to 2 because 5/0.02 is greater than 2.
Although Sun discloses values to determine an aspect ratio of the graphene, and although Sun discloses acetylene black is also added to the Sun composition (Sun [0059]) just as the product in the instant Speciation (instant Speciation [0101]), Sun 
(1) acquiring a mapping image and a histogram of spreading resistance values of a mixture layer portion by scanning spreading resistance microscopy; and:
(2) defining a lowest resistance value in the histogram as R1, sequentially accumulating frequency from R1, defining a spreading resistance value when a cumulative frequency exceeds 3% of a cumulative frequency of entire data as R2, further defining a spreading resistance value that is 10 times of R2 as R3, binarizing the mapping image with R3 as a threshold, and defining portions having a resistance value equal to or less than R3 as the conductive material portions.
Claim 1 is a product-by-process claim[s] and hence the methods they are created by are not pertinent, unless Applicant can show a different product is produced.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP 2113).  The patentability of a product does not depend on its method of production (see ibid.).  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (see MPEP 2113). "
Regarding Claim 3, Sun discloses the limitations set forth above.  
Although Sun does not specifically disclose the circularity coefficient of the conductive material portions having a circularity coefficient of 0.3, Claim 3 refers to the 

Regarding Claim 4, Sun discloses the limitations set forth above.  
Because the limitations of Claim 4 refer to the conductive material portions found by way of the process of instant Claim 1, the limitations of Claim 4 also do not provide a positive recitation for the claims.

Regarding Claim 5 Sun discloses the limitations set forth above. 
Because the limitations of dependent, Claim 5 refer to the conductive material portions found by way of the process of instant Claim 1, the limitations Claim 5 also do not provide a positive recitation for the claims.
 
Regarding Claim 6, Sun discloses the limitations set forth above.  
Claim 6, also depends upon the product by process claim of Claim 1.  The limitations of Claim 6 depend upon the process application of the product by process Claim 1.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (see MPEP 2113).  As such, the processing limitation of instant Claim 6 is not a positive recitation.

Regarding Claim 7-9, Sun discloses the limitations set forth above.  Sun also discloses the content of graphene within the electrode material mixture is 1 part by weight of 100 parts of a battery electrode material or 1 weight percent (Sun [0059]-[0060] recharged and discharged battery or secondary battery).  Wherein the mixture 

Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being obvious under Sun et al. [Sun] (US 2015/0140438) as applied to Claim 1 above, in further view of Suga et al. [Suga] (US 2016/0294001).
Regarding Claim 2, Sun discloses the limitations set forth above.  However, although Sun discloses the electrode material is to be employed in a battery (Sun Title and Abstract) and although the instant Specification discloses that the specific resistivity is also referred to as volume resistivity (instant Specification ([0025]), Sun does not disclose a specific resistance of 102 Ω∙cm or more.
However, Suga teaches employing positive electrode material with a volume resistivity, (considered a specific resistivity in accord with the instant Specification) (ibid.), in the range of 100 to 700 Ω∙cm, or 102 to 7x102 Ω∙cm, in order to provide excellent energy efficiency within a battery so as to provide improved output characteristics and cycle characteristics (Suga [0014]-[0015]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a positive electrode material having a resistivity of 102 Ω∙cm or more as taught by Suga in the Sun battery in order to provide Suga-taught improved output and cycle characteristics in the Sun battery.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722